Citation Nr: 1524250	
Decision Date: 06/08/15    Archive Date: 06/19/15

DOCKET NO.  12-26 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for migraine headaches.

2. Entitlement to service connection for blackouts, to include as a symptom associated with migraines.

3. Entitlement to service connection for dizziness, to include as a symptom associated with migraines.

4. Entitlement to service connection for a gastrointestinal disability, claimed as gastroenteritis.

5. Entitlement to service connection for an Achilles tendon disability.

6. Entitlement to service connection for a bilateral foot disability, to include pes planus, plantar fasciitis, and hallux valgus.

7. Entitlement to an initial rating in excess of 70 percent for mood disorder.

8. Entitlement to an initial compensable rating for hearing loss.

9. Entitlement to an initial compensable rating for pseudofolliculitis barbae.

10. Entitlement to an initial rating in excess of 10 percent for pseudofolliculitis barbae.


REPRESENTATION

Appellant represented by:	Michael A. Steinberg, Esq.


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1997 to October 2001 and March 2003 to June 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  

The issues of service connection for migraines, blackouts, dizziness, bilateral foot disability, gastrointestinal disability, and Achilles tendon disability and increased initial ratings for mood disorder, hearing loss, and pseudofolliculitis barbae are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The issues of earlier effective dates for the grants of service connection for mood disorder, hearing loss, and pseudofolliculitis barbae, to include based on clear and unmistakable error (CUE) have been raised by the record in the Veteran's August 2012 substantive appeal, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).


FINDINGS OF FACT

The evidence shows that the Veteran's pseudofolliculitis barbae covers greater than five percent of the exposed areas affected.


CONCLUSION OF LAW

The criteria for an initial 10 percent rating for pseudofolliculitis barbae have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.118, Diagnostic Code 7813-7806 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As this decision grants an increased rating and remands the other claims, the Veteran could not be prejudiced and discussion of compliance with the Veterans Claims Assistance Act is not necessary.

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability is resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

In determining the propriety of the initial rating assigned after a grant of service connection, the evidence since the effective date of the grant of service connection must be evaluated and staged ratings must be considered.  Staged ratings are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the course of the appeal.  Fenderson v. Brown, 12 Vet. App. 119, 126-27 (1999).

The Veteran's pseudofolliculitis barbae was rated under 38 C.F.R. § 4.118, Diagnostic Code 7813.  Diagnostic Code 7813 directs the rater to Diagnostic Codes 7800 through 7806 depending on the symptoms of the disability.

The RO evaluated pseudofolliculitis barbae under Diagnostic Code 7806 for dermatitis, which provides for a 10 percent rating if there is a disability on at least five percent, but less than 20 percent, of the entire body, or at least five percent, but less than 20 percent of the exposed areas affected, or; intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than six weeks during the past 12-month period.  38 C.F.R. § 4.118, DC 7806.  

The Board finds that the criteria for a 10 percent rating have been met for the pseudofolliculitis barbae.  See 38 C.F.R. § 4.118, DC 7813-7806.

The evidence shows that the Veteran's pseudofolliculitis barbae covers greater than five percent of the exposed areas affected.  The VA examiner in January 2011 recorded that the pseudofolliculitis barbae presented as scattered small papules to sideburns, jawline, and neck that covered greater than five percent but less than 20 percent of the exposed areas affected.  The examiner also recorded that the skin disability covered less than five percent of the total body area.  The examiner noted that the Veteran was treated with special shaving cream but not corticosteroids or immunosuppressive drugs.  A 10 percent rating is warranted based on the evidence that the Veteran's skin disability covers more than five percent of the exposed areas affected.  See 38 C.F.R. § 4.118, DC 7813-7806.  The question of a rating in excess of 10 percent is remanded to the RO for additional development.  


ORDER

A 10 percent rating for pseudofolliculitis barbae is granted.


REMAND

Additional development is required with respect to the Veteran's claims.  The June 2010 VA examiner noted that the Veteran had been getting outpatient mental health treatment at the VA facility in Miami beginning in February 2010.  Those records have not been associated with the claims file and should be on remand.  As VA medical records are constructively in the possession of VA and the outstanding records may address the other claims, those claims are also remanded.

Further, the VA examiner in June 2010 concluded that the Veteran's pes planus was not permanently aggravated by service and noted only one occasion of treatment for the condition.  However, at the examination, the Veteran reported that his feet never hurt him before service but bothered in service and since.  An addendum opinion is needed for the examiner to consider the lay statements.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).

Additionally, VA treatment records from July 2010 show treatment for migraines and service treatment records show treatment for migraines and headaches with "blackout" episodes in 1998 and 1999.  A medical opinion is needed to determine if the migraines in service are related to the current migraines.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The service treatment records indicate that the claimed blackouts and dizziness may be symptoms of migraines.  Thus, those claims should be considered on a secondary basis if service-connection for migraines is granted.

Accordingly, the case is REMANDED for the following action:

1. Obtain and associate with the claims file any VA treatment records, including from VA facilities in Miami.

2. Then, forward the claims file to the June 2010 VA examiner, or another appropriate examiner if that examiner is unavailable, to provide an opinion on the migraine claim and answer the following:

a. Was pes planus, noted at entrance, at least as likely as not permanently worsened, increased in disability, by service?

Please consider all pertinent lay and medical evidence, including the Veteran's statements of the onset and continuation of symptoms in service and after.  

Provide rationale for any conclusions.  If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to the absence of any evidence or to the limits of scientific or medical knowledge.

3. After obtaining records, schedule the Veteran for a VA examination for migraines and forward the claims file to the examiner to provide an opinion on the following:

a. Are current migraines, shown in July 2010 VA treatment, at least as likely as not related to migraines treated in service in 1998 and 1999?

b. If so, are either blackouts or dizziness at least as likely as not related to or symptoms of the migraines?

Please consider all pertinent lay and medical evidence, and provide rationale for any conclusions.  

If the needed opinion cannot be provided without resort to speculation, court cases require the examiner explain why the opinion cannot be offered, and state whether the inability is due to limits in evidence or limits of scientific or medical knowledge.

4. If any claim, which has been perfected on appeal, remains denied issue a supplemental statement of the case.  Then, return the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


